STATE OF VERMONT

                                 ENVIRONMENTAL COURT

                                                             }
In re: State of Vermont,                                     }
         Department of Fish and Wildlife                     }       Docket No. 128‐6‐05 Vtec
        (garage/storage building for use of Cameron)         }
        (Appeal of Dawson and Sullivan)                      }
                                                             }

                                      Decision and Order

       Appellants Margaret J. Dawson and Martha J. Sullivan appealed from a decision of

the Development Review Board (DRB) of the Town of Salisbury which issued a variance

from the front and side setback requirements of the zoning ordinance for the construction

of  a  24ʹ  x  30ʹ  garage/storage  building  at  the  State  of  Vermont  Salisbury  Fish  Culture

Station.1  Appellants appeared and represented themselves; Appellee‐Applicant State of

Vermont (the State) is represented by Stephen K. Hill, Esq. (Special Assistant Attorney

General); the Town of Salisbury entered an appearance through Donald R. Powers, Esq.,

but did not participate at trial.  An evidentiary hearing was held in this matter before

Merideth Wright, Environmental Judge, who issued findings and a ruling orally on the

record, to be followed by this written decision and judgment order.

       The  Salisbury  Fish  Culture  Station  is  a  state  facility  located  in  a  Low  Density

Residential zoning district.  The facility raises brook trout, brown trout, rainbow trout,

steelhead and lake trout; its mission is to raise these fish to an age old enough to provide

broodstock  capable  of  producing  eggs  that  are  then  shipped  to  the  other  fish  culture

stations around the state.  Just‐hatched fish or “fry” are valued at only pennies per fish,

yearling fish are valued at $2 to $3 per fish, while brood fish, as they are raised to an older


     1  Facilities such as this were formerly called fish hatcheries, but as the state in fact rears
the fish for a period of time after hatching, the term ‘fish culture station’ is now used.

                                                 1
age and are bigger, and are certified as being disease free, are more valuable.  They are also

more valuable because they have been genetically selected to provide the state with several

genetic lines, to maintain genetic diversity in the state’s fish population.

       The quality and quantity of the water circulating through the fish culture station is

most important to the success of these breeding populations.  The water must be monitored

24  hours  per  day,  seven  days  a  week,  as  the  fish  obtain  their  oxygen  supply  from  the

flowing water.  It only takes fifteen to twenty minutes after water stops flowing for all the

fish to die.  Loss of the broodstock would affect the state’s fish population for two to six

years  before  replacement  genetic  brood  lines  could  be  redeveloped  for  all  the  stocked

species.  Some 180 million fish statewide would be affected annually, including thirty to

forty million salmonid fish supplied to Lake Champlain.  Unlike some of the other fish

culture stations in the state which are supplied by gravity flow of water unaffected by

electrical  outages  or  mechanical  pump  failures,  the  Salisbury  station  is  dependent  on

pumped  water,  making  it  necessary  for  there  to  be  a  qualified  supervisor  or  assistant

supervisor actually on‐site at all times.  The assistant supervisor at the Salisbury facility

must be on‐site for 16 hours a day for 26 weeks in the year, and therefore must live at the

facility.    The  short  time  frame  available  for  responding  to  an  emergency  affecting  the

pumps makes the position a high‐stress position and makes it harder for the State to recruit

qualified employees.

       In  order  for  the  State  to  recruit  and  keep  a  qualified  supervisor  and  assistant

supervisor for the Salisbury facility, or indeed for any similar facility with pumped water,

the employment contract must include adequate living facilities, as well as appropriate

overtime or standby pay for the additional hours, as both the supervisor and assistant

supervisor must live on‐site.  At the Salisbury facility, the supervisor (facility manager)

lives in a house at the hatchery building.  The Salisbury facility has been listed on the

National Register of Historic Places since the early 1990s; however, unlike the hatchery


                                                 2
building, the assistant supervisor’s residence is not a contributing feature to the historic

listing of the facility as a whole.

        The pump house, which must be reached quickly on foot in an emergency, is located

approximately halfway between the manager’s residence and the assistant supervisor’s

residence.  At the Salisbury facility, the assistant supervisor’s residence is a small modular

home built in approximately 20022 on a slab, on the original pad of the previously‐existing

trailer for the assistant supervisor, placed at that location at some time more than twenty

years previously.3  The assistant supervisor’s residence has no basement or attic and no

garage or other sizeable outbuilding is associated with it, and accordingly no adequate

storage space.  It is inadequate for an employee with a family, such as the present assistant

supervisor, Mr. Cameron.  Previous assistant supervisors at the site had been single, so that

the  issue  of  the  adequacy  of  the  residence  for  a  family  did  not  arise  in  the  past.    The

proposed garage/storage building is necessary to provide sufficient room at the assistant

supervisor’s residence to allow a family to live there, due primarily to the provision of

storage in the proposed building rather than to the provision of shelter for a vehicle.

        Unlike the zoning ordinances for some other municipalities, the Salisbury Zoning

Regulations do not provide for reduced side and front setbacks for accessory buildings

such as the proposed garage/storage building.  One well serving the modular home is on



     2   We note that nothing about the placement of the modular home where it is located
is before the Court in the present proceeding.  That home and its septic tank and leach field
were installed no later than about 2002; the zoning permit to install the modular home was
not appealed or otherwise challenged at that time. Under 24 V.S.A. §4472(d), the placement
of the modular home cannot now be challenged, either directly or indirectly, even if its
placement is what drives the location of the proposed garage/storage building at issue in
the present appeal.

     3  It is possible that the former assistant supervisor housing was placed at the site before
the adoption of zoning in Salisbury; however, no evidence was presented as to when the
first zoning regulations were adopted or what they provided as to setbacks in this location.

                                                   3
one end of the concrete slab, the septic tank and leach field are on the other end of the

concrete slab, and the second well, together with two springs and a ditch, indicating wet

ground, are located behind the concrete slab.  Other than the proposed location, there is

insufficient room between the residence and the road or the very large trees to locate the

proposed  building  and  provide  for  sufficient  room  to  maneuver  vehicles.    A  storage

building  much  farther  from  the  house  elsewhere  on  the  facility’s  property  would  be

impractical for the family’s daily or short‐term storage use.  The proposed building is as

small as practical to provide both the storage and the garage function needed to make the

small modular home practical for the use of a family.

       Ordinarily,  in  order  to  qualify  for  a  variance,  Appellant  must  meet  all  five

requirements of §341 of the Zoning Regulations (underlining in original):

              (A) That there are unique physical circumstances or conditions, including
       irregularity,  narrowness,  or  shallowness  of  lot  size  or  shape,  or  exceptional
       topographical or other physical conditions peculiar to the particular property, and
       that unnecessary hardship is due to such conditions, and not the circumstances or
       conditions  generally  created  by  the  provisions  of  the  zoning  regulation  in  the
       neighborhood or district in which the property is located;
              (B)  That because of such physical circumstances or conditions, there is no
       possibility  that  the  property  can  be  developed  in  strict  conformity  with  the
       provisions  of  the  zoning  regulation  and  that  the  authorization  of  a  variance  is
       therefore necessary to enable the reasonable use of the property;
              (C)  That the unnecessary hardship has not been created by the appellant;
              (D)  That the variance, if authorized, will not alter the essential character of
       the  neighborhood  or  district  in  which  the  property  is  located,  substantially  or
       permanently  impair  the  appropriate  use  or  development  of  adjacent  property,
       reduce  access  to  renewable  energy  resources,  nor  be  detrimental  to  the  public
       welfare; and
              (E)  That the variance, if authorized, will represent the minimum variance
       that will afford relief and will represent the least deviation possible from the zoning
       regulation and from the plan.

Section 341 also requires that variances only be granted by the Zoning Board (now the

DRB) “only in strict accordance with the provisions of 24 V.S.A. §4469,” the state variance


                                                4
statute.  See In re Appeal of Mutchler, et al., 2006 VT 43.  

       In  the  present  case,  the  DRB  found  that  the  proposal  met  all  five  of  these

requirements.  While the evidence at trial may not have established that the proposal meets

the requirements of subsections B or E without regard to the State’s need for adequate

housing for the assistant supervisor, as it is the State that is the applicant for the permit, we

must instead analyze the proposal under 24 V.S.A. §4413(a). 

       This section allows municipalities to regulate state facilities such as the Salisbury

Fish Culture Station regarding criteria such as setbacks, but only to the extent that the

regulation does not interfere with the intended functional use of the state facility.  We

found at trial and reiterate here that denial of approval of the proposed garage/storage

building would interfere with the intended functional use and operation of the Salisbury

Fish Culture Station, because it would interfere with the State’s ability to recruit and keep

a qualified assistant supervisor who is required to live at the facility to perform the critical

emergency functions at the facility at least 16 hours a day on at least half the days in the

calendar year.  



       Based on the foregoing, it is hereby ORDERED and ADJUDGED that approval of

construction of the garage/storage building as proposed within the front and side setbacks

is granted, with the conditions imposed by the DRB in its decision, on the basis that denial

of its approval would interfere with the intended functional use of the state Salisbury Fish

Culture Station facility under 24 V.S.A. §4413(a).

       Dated at Berlin, Vermont, this 20th day of September, 2006.




                                     ______________________________________
                                     Merideth Wright 
                                     Environmental Judge

                                               5